Explanations of vote
Oral explanations of vote
Madam President, this is a report that gives me the opportunity to mention the City of Liverpool, which is in my constituency. It has enjoyed the benefits of being City of Culture and has performed extremely well in that role, and the people of Liverpool have responded magnificently to it. Whilst many of the aims of the European Year are laudable in this report, we have to consider the budgetary implications that accompany it.
Excessive bureaucracy and the focus on state-led efforts to foster what is termed 'creativity and innovation' are not really to be welcomed. It would be a much better use of taxpayers' money if we removed these types of promotional exercises and concentrated simply on giving people real choice of decision-making.
(NL) Madam President, is it any wonder that some Member States are demonstrating aid fatigue - to quote this report verbatim? I think not. Ever more Member States and other donors have had enough of continuing to pump funds into all manner of corrupt regimes that really do not give two hoots about good governance or the prosperity of their own citizens.
Approximately one year ago we learned from an unimpeachable source, the aid agency Oxfam, that the wars in Africa had already cost roughly the same as the hundreds of billions of euros in development aid received by the continent in the last few years. It is time Africa took meaningful steps in the fields of democracy, good governance and the fight against corruption first of all. Only then can we talk of highly targeted development aid. Simply advocating without qualification an increase in development funds and presenting all manner of percentages as dogma is totally irresponsible, and so I voted against this report.
(NL) Madam President, it is a cliché, but young people are our future, and so I would be the first to admit that the quality of our instructors and of teacher education is extremely important. The question is, of course, whether it is for the European Parliament to lecture the Member States on this. Is it for Parliament to express its opinion on the composition of the teaching workforce at all levels of school education in the Member States? Must education in the Member States conform rigidly to the 'multicultural society' - we know what is meant by this - and must education in the Member States conform to the 'gender aspect', whatever that may be?
Must all this be made compulsory in teacher education because Europe says so? As far as I am concerned, Parliament can think what it wants, but it has absolutely no competence in this sphere. Education falls within the competence of the Member States, and that is the way it should stay, in my opinion. This is known as subsidiarity, and must be respected.
(FI) Madam President, I wish to say a few words about this report by Mrs Badia i Cutchet on improving the quality of teacher education, which I think is an excellent one.
It is true that teacher education very largely falls within the competence of national governments, and so it should. Since, however, we have a common aim of promoting pan-European Union competence, knowledge and innovation and of developing the European Economic Area, we need to have certain common rules.
That is why we also need wider forms of cooperation in the exchange of best practices in the area of teacher training, because at present, as we all know, there are differences between the course levels for teachers in the Member States which are simply far too great, according to the OECD's PISA survey. This gulf has to be narrowed and we need a mechanism, an open coordination system at EU level, so that all children and young people can receive an adequately sound basic education.
In this respect the report is excellent. I would urge you all, if you have not read it yet, to read Mrs Badia i Cutchet's splendid report. Thank you.
(SK) I should first of all like to thank the rapporteur for the report on the Bologna Process and its impact on student mobility. The introduction of harmonisation of the three-cycle system of higher education in the countries of the European Union, quality assurance and, above all, the recognition of qualifications represent a fundamental objective of this intergovernmental initiative.
In today's vote, I unequivocally supported Doris Pack's report, in which the rapporteur emphasises the partnership approach and cooperation in policy-making and implementation of the Bologna Process. This initiative represents an example of dynamic cooperation not only among EU countries, but also beyond. I also agree with the view that the mutual recognition of qualifications should be further simplified and that the Bologna Process should be more uniform at the national level in Member States. Support for student mobility is a basic prerequisite for the creation of a European Higher Education Area.
(DE) Madam President, the Rasmussen report is entitled 'hedge funds and private equity'. If we look at the content of this report more closely, it has virtually nothing to do with hedge funds and private equity any more, but now rightly refers to the financial institutions and financial players as a whole. This is important. We have proposed a list of items for regulating the financial markets and eliminating the chaos in these markets. I am pleased that Mr Rasmussen largely adopted our position in the negotiations with us.
Madam President, the European Union is a solution in search of a problem. Whatever the question is, the answer is always more regulation, and so these recent events in the financial markets have been predictably seized on as a justification for further Brussels rules.
I am reminded of the situation that pertained after the attacks of 11 September 2001, when a number of proposals for the harmonisation of justice and home affairs, which had been kicking around for years, were repackaged as anti-terrorism measures and, in the febrile atmosphere that followed those terrible attacks, nobody wanted to be seen voting against.
Similarly, a bunch of legislation for which there is really no proportionate need in remedying the problem is now being repackaged as a measure for financial stability, and it would take a brave MEP to risk being seen as a speculator's friend, as we saw in the result of the vote today.
I must say that, looking at the underlying causes of the recent financial problems, it seems to me that 'too much government' was the problem, not the solution. Interest rates were kept at too low a rate for too long, and that was a problem in Europe, in the United States and in Japan. If too much government was the problem, it is difficult to see how we can solve that problem by additional regulation at Brussels level.
Madam President, in many ways I would echo the comments of my good friend and colleague, Mr Hannan, in relation to the Lehne report, because in many ways the Lehne report is yet another attempt to impose legislation and regulation on the markets. We should not rush to judgement here.
Nor should we rush to judgement to impose regulation and legislation in respect of markets as a whole in Europe. Markets, by their definition, are different. Markets in Europe, in the different countries, are different, and therefore we should not try to impose a blanket coverage of regulation which would apply to all of them.
The essential thing Europe and the European Union has to remember at all times in these matters is that we are in a global environment. Europe and the individual nations of Europe are competing with the world, and, if we erect barriers against ourselves, then we will damage our own interests and those of the people we represent.
(DE) Madam President, I am speaking here also on behalf of the Austrian People's Party delegation. We voted in favour of this report, quite simply because we have to do everything we can to combat terrorism in good time.
I should like to draw attention to one point, however, against which we would speak out most decisively, as I am of the opinion that Parliament has made a mistake. We should not be replacing the crime of 'public provocation to commit a terrorist offence' with the crime of 'incitement to commit a terrorist offence', for the very simple reason that proof of incitement cannot be provided until the act has already taken place; that is, until people may have already died. We are in favour of the possibility of timely intervention when a terrorist act has not yet been committed - that is, beforehand - so that lives can be saved.
(NL) Madam President, I am of course in favour of combating terrorism effectively, and I consider this particular field - the fight against terrorism - to be one that requires very intensive cross-border cooperation in Europe.
For once, therefore, I am less in agreement - you could say in disagreement - with the more Eurosceptic voices. I feel that, in this field, they are playing the national sovereignty card too rigidly.
Having said that, we should have the courage to speak rather more clearly - in this report, too, for example. Terrorism in Europe originates from the extreme left and/or Islam. So does incitement to terrorism, and this is taking place not least in some of the mosques, answerable to nothing and no one, that are currently shooting up like mushrooms in Europe. There lies the heart of the problem of 21st century Europe. Islam is incompatible with our Western values and freedoms, and I fear that we shall come to heartily regret our open-door and open-border policy.
Madam President, this is an important matter. It is probably one of the most important matters that we face in the West today - the threat of international terrorism. I probably depart a little from my own party on this, in that I take the view that, if we have to pay a price in civil liberty to protect the true liberty of our citizens - namely their health, safety and well-being - then that price will have to be paid.
During the Second World War, measures were taken in my country which were not in accordance with civil liberties, in order to protect the population from the external threat. People accepted it. We face today, in Europe and in the civilised world, a threat from those who are not civilised and who do not regard human life as sacred and something to be sanctified. Therefore, if we need to have laws to prevent them doing their evil work, then we should have them and have them speedily.
(PL) The attacks on the World Trade Center in 2001 made the whole world aware of what a huge threat organised terrorist movements are. Thanks to access to modern technologies, these groups have got their hands on previously unattainable means of communication, which, in conjunction with black markets for weapons, make them the number one enemy of the democratic world today. Despite taking firm action, the European Union has not succeeded in protecting itself from such events. In recognising the particular need to act in order to guarantee the security of EU citizens, I wish to make the point that the best way of combating organised terrorist groups is supranational cooperation between the institutions responsible for security. The common foreign and security policy has established a good basis for this, and its development is in all of our interests.
(NL) Madam President, I voted in favour of the Lefrançois report. It is not perfect, of course, but at least it pays attention to the problem of Islamists who incite to violence and call Muslims to jihad. We all know that there are innumerable mosques that are hotbeds of fundamentalism, where young people are recruited for terrorist organisations and where the faithful are called daily to a holy war on our European values.
It is high time that the final whistle was blown and that tough action was taken against accomplices to terrorist acts, too.
(DE) Mr President, I voted in favour of this report, quite simply because we have to take every measure to ensure that cross-border police and judicial cooperation is organised efficiently. To do this we need data exchange, but we have to ensure that there are uniform standards across Europe for this.
What made me uneasy - and against which I should have liked to vote, but there was no separate vote - was Amendment 10. Here, Mrs Roure did not want this Framework Decision to be without prejudice to essential and very specific national security interests. By contrast, I should like framework decisions, too, to naturally be without prejudice to very specific national security interests, which concern the internal security of a country, and to naturally enable autonomous action. I consider this absolutely vital in the interest of individual Member States.
(NL) Madam President, this House has just decided by a vast majority, after the committee did likewise, that under no circumstances may racial or ethnic origin or a number of other parameters be considered during the processing of personal data.
In my opinion, the original Article 7 of the Council proposal was prudent and balanced, but Parliament - whose political correctness is legendary, of course - amended it. Parliament is on the wrong track with this. Not only the fight against crime, but also any kind of sound management of public affairs requires accurate basic information - and a person's ethnic or national origin could be particularly significant in this regard. This has nothing to do with racism or discrimination.
It never ceases to amaze me how the same MEPs who, in a Stalinist way, call for bans on public speaking or even prison sentences or the loss of parliamentary immunity for right-wing dissidents, get cold feet when it comes to common-or-garden data processing - in the context of the fight against terrorism, mark you.
Madam President, today's vote was an important moment for citizens fighting for their rights, their European rights. National governments at times abandon their citizens and reject their legitimate claims. Through petitions European citizens can raise their voice, can hold their government accountable. Ultimately they can have the justice they deserve. But this is not an important moment only for the European people: it is a crucial time for the European Parliament too.
Today the European Parliament, by voting in favour of the Hammerstein report, shows its commitment to defend and protect European citizens. Today the European Parliament has the opportunity to regain at least part of the confidence and trust that some in Europe have lost. Many of our fellow citizens have worked hard to be in the EU, but membership is not only about duties - it is also about rights. We are here today to show our commitment to the Europe which our citizens expect from us.
(NL) Madam President, the Group of the Greens/European Free Alliance has just taken advantage of the voting on the Hammerstein report to hold a vote sneakily - on the quiet, as it were - on the seat of the European Parliament, even though this actually had nothing to do with the report as such.
I should like to clarify that I voted in favour of this amendment by the Greens as I agree that the travelling popular theatre that is the European Parliament is already squandering enough of our taxpayers' money without the monthly migration from Brussels to Strasbourg adding to it. Therefore, I, too, advocate - and this is reflected in my vote - one seat and one place of work in Europe. For the sake of clarity I would just add that, as far as I am concerned, there would then have to be an open debate, and that in my opinion this one seat does not necessarily have to be Brussels. After all, the presence of the European institutions in this city and this region also entails social, political and human costs that do need to be discussed and are on no account to be underestimated.
(PL) Mountains are an important area of biodiversity, a refuge for many animals and a location for unique plant species. They are often also called water towers, as they provide the source of rivers. Their landscape and environmental benefits are valued by tourists all over the world. The lives of those who dwell there and the agricultural activities engaged in this terrain are, however, far from easy.
In most of the EU's mountainous regions we are seeing a process of depopulation, a fall in the level of activity of the people who remain there and an abandonment of agricultural activity. This is particularly true of rural areas that are less attractive to tourists and are forgotten. Problems include the significant distance from towns, harsh climatic conditions, communications difficulties, high production costs and inadequate access to services of all types, including even education and health care. Regional disproportions between mountainous and lowland areas are clearly apparent.
There is therefore an urgent need for special support for those known as hill farmers, who not only grow traditionally environmentally friendly produce, healthy foods, but also take care of the environment and maintain cultures and traditions. The common agricultural policy should do more to support these regions and the people who live there in their struggle against the challenges they face.
Madam President, there is none so blind as those that cannot see. I notice Mr Hannan and Mr Sumberg have, unfortunately, left the Chamber at this time, but anyone who thinks that there is no financial turmoil should just pick up the newspapers and read, or watch the television. To believe that the Rasmussen report and the Lehne report did anything else other than try to adequately convey the necessity for us to be able to act and that this has to be done at a collective legislative level is to ignore the truth; it is also to ignore the reality of a global world economy. Frankly, sitting back in a little England may help some people relieve their consciences, but it does not help people meet their mortgage payments, it will not help people keep their homes, and it will not keep people in services and in industry. It is only through the European Union and through activity of regulation, where we are extremely good, that we will be able to do something about it.
It is true that the markets expect us to be delicate, but they do not expect a knee-jerk reaction either. But the fact is that, if we do nothing and just stand still and say nothing, then, frankly, we will in fact be accused of cowardice in the face of strong tumult and crisis.
Madam President, I fully support the purpose of the Lefrançois report, but in this context I would just like to use my explanation - having supported it and not being in a position to be able to speak on it - to urge Commissioner Tajani to speed up the ongoing bilateral agreements with other third-country airports' authorities in relation to airport security - which was clamped down on because of the terrorism incidents - particularly bilateral agreements around the whole area of the purchase of duty-free liquids. It may be a very small issue in the context of the major challenges facing us globally today, but we in the EU have to win the hearts as well as the minds of our citizens in terms of what we do. Again this summer, when people visited relations abroad or when relations in Australia and the US and other places came to visit Ireland, the UK, Germany and France, they had all their - what they thought were legitimately purchased - duty-free liquids taken from them as they transited in the main hub airports in Europe to their final destination. This is a small issue - those of us who travel every week will put up with the nonsense of having our lipsticks taken from us, and I am sure it makes a huge contribution to combating terrorism. I do not want to make light of a very serious problem, but I just want a little sense, rationale and bilateral cooperation brought into this, so that our citizens - our electors - can understand what we do and why we do it.
Madam President, as regards the Hammerstein report I followed the PPE-DE line and voted against the Green amendment about the two seats of Parliament. I want to explain why I did so. It is not because I agree with this monthly and sometimes bimonthly trail to Strasbourg. I understand historically why we have got in the position we are in. I understand that 12 visits to Strasbourg per annum are part of the Treaty and we are signed in, but in a rational and calm way. Those of us who have serious concerns about the lack of access, the difficulty of doing work, the need to transport all our files, our staff, the committee staff, Parliament staff, the group staff, to Strasbourg for four days 12 times a year believe it can no longer be justified given the enormous expense.
It is a beautiful building and once they have sorted out the difficulties I feel that we could find another very serious use for that building. Strasbourg and France deserve no less, but a major institution must be housed in that building. But to expect us to work efficiently in terms of human resources and costs and to continue this pilgrimage to Strasbourg can no longer be justified, so having voted one way I support those who say one seat for plenary sessions, but please, a rational debate, not a polarised political debate, on the issue.
Written explanations of vote
I voted in favour of the report by my German fellow Member Mr Markov, on behalf of the Committee on International Trade, amending the proposal for a regulation of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries and repealing Council Regulation (EC) No 1172/95.
I welcome the Commission's decision to make legislation clearer, simpler and more transparent; to adjust the system of extra-Community trade statistics to the changes to be introduced in the procedures regarding customs declaration; to increase the relevance, accuracy, timeliness and comparability of external trade statistics, and establish a system for quality assessment; to support the linking of trade statistics with business statistics; to respond to user needs by compiling additional trade statistics using information available in customs declarations, and finally to control, in line with the European Statistics Code of Practice, the privileged access to sensitive external trade data. I support the amendments aimed at making greater use of comitology with scrutiny.
in writing. - (RO) I voted in favour of this report because the draft regulation represents the legal framework required for improving the quality and transparency of EXTRASTAT (the statistics on foreign trade between Member States and third countries), by including a single customs declaration in customs procedures, so as to simplify data reporting procedures. The appropriate enforcement of this regulation will make it increasingly possibile to compare foreign trade statistics and to strengthen the control over access to inside information regarding sensitive issues of foreign trade.
in writing. - We have often asked ourselves whether it is worth dedicating a year to a particular topic. The whole idea is to raise visibility of the topic itself. It is a way of attracting attention and giving extra focus to a particular subject. There can be no harm in this.
The idea has become so popular that we have to make a judicious choice when selecting the subject. It is often a question of priorities.
Creation and innovation are an ideal subject because they affect the very essence of what Europe represents and the direction which Europe has to take.
Creation and innovation cannot be evaluated in a vacuum. They have to be understood on what they can contribute. First and foremost is their importance within the manufacturing sphere. Also, the importance of creation and innovation has to be viewed within the services framework.
It is only through creative and innovative ideas that Europe can remain competitive. It is only by being one step ahead that certain sectors can survive. To an extent Europe has recognised the need to invest more heavily in research and development, and this is synonymous with the current subject of creative and innovative ideas.
I voted in favour of the report by my Greek fellow Member Mrs Batzeli, approving the proposal for a decision of the European Parliament and of the Council concerning the European Year of Creativity and Innovation (2009).
I support the series of amendments aimed principally at clarifying the objectives of the proposal and making them more concise. As regards financing, I also agree with the removal of all references in the proposal to the Lifelong Learning Programme so that, where appropriate, programmes and policies in other fields, such as culture, communications, enterprise, cohesion, rural development, research and the information society, can also be used.
I voted in favour of the Batzeli report on the proposal for a decision of the European Parliament and of the Council concerning the European Year of Creativity and Innovation (2009), as I believe creativity and innovation are essential for Europe to be competitive in a globalised world.
Creativity is a key driver of innovation for both economic and social reasons. The European Year of Creativity and Innovation will stimulate political debate, alert the public to the importance of innovation and creativity and disseminate information on best practices within the Union. I also believe it is important that Parliament has opted for co-decision in this area, which will allow it to have influence in this important dossier.
in writing. - (SV) We have previously criticised the various campaigns for 'European years' devoted to various themes, such as intercultural dialogue and creativity and innovation. These 'European years' are a charge on the EU budget, hence on the taxpayers, but they have little effect on reality.
If there is a demand for 'European years', they should be financed through private sponsorship and not by the taxpayers. We have therefore chosen to vote against the report presented, even though it only dealt with detailed amendments to the Commission's proposal.
I voted in favour on condition that the Commission committed itself to bringing innovation to all areas. During the Year of Creativity and Innovation, innovation should extend to all organisations and institutions, whether public or private, profit-making or non profit-making, and to all aspects of life; in particular it should promote social innovation and innovation in support of environmental sustainability. We should also take into account non-state authorities, who have a key role to play in this area. In addition, a concept of open innovation should be encouraged. Innovation which, as well as being based on internal capabilities, incorporates all its possible sources - users, suppliers, networks, etc. - and which, going beyond products and technology, includes the intangible and generally manifold aspects leading to value creation. Finally, we need to extend the culture of cooperation, working in networks and using tools and methods aimed at creating the dynamic capabilities in those networks that will enable them to evolve with their environment, and generate cutting-edge research and visible results in terms of competitiveness and creating value for society.
I voted in favour of the report by Mrs Batzeli on the European Year of Creativity and Innovation (2009).
I regard information and promotion campaigns, events and initiatives at European, national and local level to promote creativity and initiative as extremely important. Creativity is also an important factor in the development of personal and social skills. This year of promotion is intended to improve Europe's creativity and capacity for innovation to enable it to rise to certain challenges of globalisation.
This report underlines the importance of creativity and innovation. I see this year of promotion as a great opportunity for disseminating information concerning creative processes and various practices.
in writing. - I support Katerina Batzeli's report on making 2009 the European Year of Creativity and Innovation. The report not only outlines the initiative in more detail, but also adequately attends to the dangers of such European years becoming PR exercises.
In regions in which nature confronts people with difficult basic conditions, they have to act in a creative and innovative manner in order to survive. The peoples of Europe can therefore look back today on a history of groundbreaking achievements, and specialist firms are in demand worldwide on account of their wealth of ideas.
Europe is also regarded as a cultural stronghold, however - and particular attention should be paid to this in the context of the European Year of Creativity and Innovation (2009). Along with Vilnius in Lithuania, Linz is currently preparing for its role as European Capital of Culture 2009. Creative and innovative projects, with the involvement of the surrounding regions, will provide a cultural experience of a particular kind.
It is to be welcomed if, under this prestigious title, whole city districts gleam in renewed splendour, and new building works and projects are started - provided sustainability is not forgotten in the process. In the EU, emphasis must be placed on ensuring that funds are not blown on one-off events, so that structures set up do not disappear into the ether immediately after the year ends. A Capital of Culture project is only successful and innovative if culture remains permanently in place in the city concerned. More importance should be given to this particular consideration in the current report, and so I abstained from voting.
in writing. - I voted in favour of the report by my Spanish colleague Mr Díaz de Mera García Consuegra, approving as it stands the proposal for a Council regulation amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply. The Council Decision establishing the European Police Office (Europol), providing for the financing of Europol from the Community budget, will apply from 1 January 2010 or the date of application of the proposal amending Council Regulation (Euratom, ECSC, EEC) No 549/69, if this is later.
To ensure that the Europol decision applies from 1 January 2010, it was necessary, in good time, to amend Council Regulation (Euratom, ECSC, EEC) No 549/69 specifying that immunity from legal proceedings does not apply to Europol staff taking part in joint investigation teams set up by at least two Member States at their own initiative.
in writing. - This amendment appears to limit the immunity from prosecution of Europol officials but it only does so for those operating as part of Joint Investigation Teams. This is a smokescreen to make it appear that Europol officials' immunity will be limited when in fact Europol's powers will be extended after 2010 and the immunity of its officials will be even more far-reaching. I do not believe that Europol officials should have any immunity from prosecution whatsoever and therefore I voted against this amendment.
in writing. - Augustín Díaz de Mera García Consuegra's report on the status of staff regarding privileges and immunities seeks to clarify pre-existing guidelines on the issue. I therefore voted in favour of the report.
I voted in favour of the report by my Finnish fellow Member Mr Virrankoski proposing to approve Draft amending budget No 6/2008 of the European Union for the financial year 2008, which includes the following: strengthening of the framework programme for Competitiveness and Innovation - Entrepreneurship and Innovation by increasing the commitment appropriations by EUR 3.9 million; an increase of EUR 2.24 million in commitment appropriations to cover, among other things, part of the rent and related costs of a new 'Arc' building for Eurojust; adjustments to the number of posts in three executive agencies; creation of the necessary budgetary structure to accommodate the Fuel Cells and Hydrogen Joint Undertaking (FCH JU), which is the fifth joint undertaking to be set up under the Seventh Framework Programme, and allocation of EUR 30 million in commitment appropriations and EUR 1.9 million in payment appropriations. I entirely share the rapporteur's view that under Article 179(3) of the Financial Regulation, the European Parliament, as a branch of the budgetary authority, should have been informed of the building project for Eurojust, because this has a significant financial implication for the budget.
I voted in favour of the own-initiative report by my Dutch fellow Member Mr Berman on the follow-up of the Monterrey Conference of 2002 on Financing for Development. We need to constantly reaffirm Parliament's commitment to poverty eradication, sustainable development and the achievement of the Millennium Development Goals (MDGs), as the only way to bring about social justice and an improved quality of life for the one billion people around the world who live in extreme poverty. The European Union is the biggest international donor for development, providing nearly 60% of Official Development Assistance (ODA) worldwide. I support the proposal to open up access for small-scale entrepreneurs to micro-credit, particularly farmers, as a means of increasing food production and providing a sustainable solution to the food crisis. I also welcome the proposal to call on the European Investment Bank to set up a guarantee fund in support of micro-credit and risk hedging schemes that respond closely to the needs of local food producers in the poorer developing countries, but this proposal only makes any sense under a Commission mandate.
In 2001 the EU made a big commitment: to devote 0.7% of its wealth to development in 2015.
In 2007 Europe turned its back on this commitment, with a drastic fall in its collective effort.
This adds up to EUR 1.7 billion that the poorest people of the planet will not have received.
EUR 1.7 billion that would have provided healthcare for thousands of children at a time when 11 million people are dying each year owing to a lack of access to healthcare.
EUR 1.7 billion that would have provided access to primary education for some of the 114 million children without it.
The EU's primary responsibility when it comes to international solidarity is this: to keep its word.
The EU must, however, guarantee the effectiveness of its aid in order to make any real improvement to the situation of the most deprived.
The Monterrey Conference of 2002 prepared a roadmap, particularly concerning the end of 'tied aid', the acceleration of debt cancellation initiatives and the introduction of innovative finance schemes like the 'Tobin tax'.
Six years on, the EU still has a long way to go. The Doha Conference in a few weeks should enable it to start moving forward again. Half of humanity is counting on it...
in writing. - (SV) The United Nations Millennium Development Goals Report for 2008 says that the international community must continue to be prepared to take significant responsibility for the challenges facing humanity. Extreme poverty and hunger, infant mortality, poor maternal health, HIV/AIDS, malaria and other diseases and the lack of universal primary education are just some of the challenges which merit attention and recognition by all countries in the world.
Reflecting the position of Junilistan, the report notes that in many cases these challenges call for international coordination. However, Junilistan thinks that cooperation of this kind should be channelled through organisations with broad international legitimacy and long experience, such as the United Nations, and not through the EU. Junilistan also opposes the passages in the report which blatantly advocate direct control of the bilateral aid schemes of individual EU countries. Aid is and must remain a national matter. For that reason, Junilistan has voted against the report.
In addition to the many questions and comments that the report's content (and omissions) raise, its condemnation regarding the volume of Official Development Assistance (ODA) should also be highlighted:
'... notes the alarming decrease in EU aid in 2007 from EUR 47.7 billion in 2006 (...) to EUR 46.1 billion in 2007 ...';
'points out that the EU will have given EUR 75 billion less than was promised for the period 2005-2010 if the current trend continues';
'Expresses serious concern that a majority of the Member States (18 out of 27, especially Latvia, Italy, Portugal, Greece and the Czech Republic) were unable to raise their level of ODA between 2006 and 2007 and that there has even been a dramatic reduction of over 10% in a number of countries such as Belgium, France and the United Kingdom; ...';
'Observes that the 2007 decreases in reported aid levels are due in some cases to the artificial boosting of figures in 2006 by debt relief; ...';
'Views as totally unacceptable the discrepancy between the frequent pledges of increased financial assistance and the considerably lower sums that are actually disbursed ...';
Words that speak for themselves ...
I voted in favour of the report. Funding development aid is not an easy task. It is not easy to explain to European taxpayers why their money is being handed out so far from its country of 'origin'. On the other hand the demand for aid funds, arising both from a desire to implement the Millennium Development Goals (MDGs) and from promises made earlier, is huge.
On an EU scale, the attitude of certain states is becoming a particular problem. Some Member States, such as France and Great Britain, have cut back their Official Development Assistance (ODA). It does not require much effort to imagine what a very disincentivising effect this has on countries that are less wealthy than these, in which development aid is only just beginning to appear.
We also need to take a good look at the way in which aid statistics come about. Each country would like to allocate as much outlay as possible to the category of development aid. This leads in effect to some pretty ridiculous situations. In my country, Poland, a report was published last week on aid in 2007. It transpires that the greatest beneficiary of Polish aid was none other than China. This is not because China is the poorest country in the world; nor is it because China has become a priority country for Polish development aid. China has become the greatest beneficiary of Polish development aid simply because an export trade contract with that country has been included in the category of development aid.
in writing. - A common European position is needed on the effectiveness, transparency and flexibility of the way development assistance is financed before the Doha Conference on Financing for Development in late November. Thijs Berman's report goes some way towards helping achieve that goal. I agree that reform is needed to secure greater representation of developing countries to the IMF and World Bank. Indeed, I further agree with the rapporteur's calls to encourage Member States to adequately prepare a timetable to reach the target of 0.7% of Europe's GNP going to public development aid in 2015. I therefore voted in favour of the report.
in writing. - (NL) The members of the People's Party for Freedom and Democracy (VVD) in the European Parliament voted in favour of the Berman report, one of the reasons being that it makes useful comments about the possible role of the European Investment Bank in developing countries. However, the members of the VVD distance themselves from the 0.7% target for development cooperation laid down in this report. It is not the quantity but the quality of development cooperation that counts.
in writing. - Turbulent global finance has put the governments of the Member States under serious strain. The Estonian Government, for example, has been struggling for months to draft a balanced budget for the year 2009.
Although I supported Thijs Berman's report, I have serious doubts about reaching the targeted Official Development Assistance level in the next couple of years. As the EU has no command of coercive measures regarding development aid, it would be naive to expect that the Member States would significantly increase their contribution when experiencing financial uncertainty.
The European internal market is one of the most important achievements of the process of European integration. Only a well-functioning internal market can guarantee competitive conditions for businesses activities and assist the development of the European economy. The internal market scoreboard is an instrument that makes it possible to monitor progress in the introduction, proper transposition and correct application of directives relating to the internal market.
Analysis of the data contained in the internal market scoreboard provides some exceptionally interesting information about the work of Member States in introducing EU legislation. It is a typically political instrument that should, however, not be treated lightly, but should serve as an instrument encouraging responsible individuals to carry out more rapid and proper transposition. This particularly concerns the new Member States, where the deficit as regards transposition of law is often greater than the objective stated by Heads of State or Government. The internal market scoreboard should also be used more frequently in discussions about the state of the internal market. It is therefore essential to come up with a more accessible form of scoreboard that could also be used by citizens interested in internal market matters.
The rapporteur has drawn attention to the fact that certain directives, such as the Services Directive, are more important for the effective functioning of the internal market than others. I share the rapporteur's view on this and as a result I think that the European Commission should take notice of indicators that better reflect the immediate significance of directives for businesses and citizens.
in writing. - (RO) Through my positive vote today for the internal market scoreboard, I am expressing my support for the timely enforcement and accurate transposition of internal market directives into national law, because these directives constitute the prerequisite for the effective working of the internal market, and for promoting competitiveness as well as social and economic cohesion within the EU. The two scoreboards, those for the internal market and consumption market, respectively, jointly contribute to the improvement of the internal market, which is beneficial to consumers.
The scoreboard should encourage timely and accurate transposition, but at the same time it should become a tool enabling policy-makers to identify barriers and fields that require new initiatives. I hope that the result of today's vote will lead to the strengthening of the SOLVIT network and that Member States will promote the services of this network for the benefit of consumers. Member States must also make sure that SOLVIT centres are adequately staffed, so as to reduce the length of time required for examination and to solve complaints at a faster rate.
in writing. - A priority of all education ministries must be the recruitment of the best candidates to the teaching profession. The profession has to be sufficiently attractive. Teachers must benefit from remuneration which reflects their importance to society.
Investment in education is never wasted. More resources have to be allocated to teacher training. The profession has to be fulfilling. It has to be seen as a good career.
Supporting teacher education through the Lifelong Learning Programme is essential. A certain freshness is achieved through teacher exchange programmes between schools in different countries.
The place of a teacher is in the classroom. Bureaucracy in the form of increasing levels of administration and paperwork result in less time spent by teachers with their pupils.
An added concern is violence in school. Aggression in schools, either by pupils or their parents, is on the increase. All efforts must be made to curb violence and aggression in schools.
I voted in favour of the own-initiative report by my Spanish fellow Member Mrs Badia i Cutchet on improving the quality of teacher education and I strongly support the analysis that 'raising the quality of teacher education leads to substantial gains in student performance.' I fully agree that providing more and better-quality teacher education and recruiting the best candidates to the teaching profession should be key priorities for all education ministries. There is an urgent need to encourage mobility and the learning of foreign languages. However, we should also be promoting excellence in native languages, since this is what enables pupils to acquire other knowledge more easily. All this cooperation will be very useful when the time comes for organising school exchanges (of pupils and teachers), regardless of the level of study, based on the model already used for the Erasmus programme for students.
in writing. - (NL) As a former teacher at what was known as a multicultural problem school in Antwerp, I can only welcome the rapporteur's expression of concern about the quality of teaching in the EU.
However, it is for the individual Member States and not the EU to work out what can be done about the quality of teaching. If there is one field in which the principle of subsidiarity and respect for the diversity of the various cultures must hold, then that is most certainly education. Education does not have to be multicultural as stated in this report; it only has to be of good quality. In my experience in Flanders, for example, I have seen all too often that it is the multicultural 'concentration schools' - those with a high proportion of migrant children - that bring quality down. Ideological blinkers are not the way to remedy this.
I therefore voted wholeheartedly against this report.
I voted in favour of the Badia i Cutchet report on improving the quality of teacher education as I believe that improving education in the European Union is a key factor in promoting high-quality education and training, which in turn contributes to job creation and boosting Europe's competitiveness and growth, in line with the objectives of the Lisbon Strategy.
On the subject of violence in schools, I should like to reiterate the rapporteur's recommendation on the need to create the tools and procedures to tackle the phenomenon, for which cooperation between teaching staff and parents needs to be stepped up.
in writing. - (SV) We have chosen to vote 'no' in the final vote on this report. This is an extremely important matter - so important that it must remain the political responsibility of the Member States and their devolved authorities.
The Member States must have exclusive responsibility for the organisation of education and the content of training provision. This is another attempt by the European Parliament's Committee on Culture and Education to meddle in an area which currently does not fall within the Union's responsibilities, but which some want the Union to become involved in for the good of us all.
This own-initiative report is a waste of taxpayers' money, which the European Parliament should have nothing to do with.
in writing. - The Badia report has much to commend it. The quality of teacher education has direct and important impacts upon our children's education and EU-wide cooperation to ensure a high standard of teaching is to be encouraged. I do consider, however, that decisions relating to curriculum content and the governance of schools should be taken within the cultural and political context of different nations' separate education systems. At times the Badia report tended towards prescribing issues on an EU-wide basis, and I accordingly abstained on the final vote.
in writing. - Maria Badia i Cutchet's report has my support. To preserve the high quality of our respective education systems we need to have well-trained teachers. Teacher training must develop in tandem with the demands of the modern classroom and I believe that this report recognises this fact.
in writing. - The report from Ms Badia i Cutchet on improving the quality of teacher education today touches on some important issues.
The report is right to point out the need for adequate remuneration for teachers along with adequate training and teaching equipment.
Ultimately, however, it is up to the national governments who fund our education systems to manage the education of our children. In Ireland, children today are still being taught in prefabs instead of proper, safe buildings. The pupil-teacher ratio remains too high to allow for the best possible education of our children. These problems need to be tackled first and foremost in Ireland by means of adequate investment in the short- and long-term.
The development of information and communication technologies is currently imposing greater demands upon the teaching profession since the educational environment is becoming more and more complex and varied.
I voted for Mrs Badia i Cutchet's report which deals with the Commission's communication entitled 'Improving the Quality of Teacher Education'. The communication assesses the current situation in the EU as regards the education and training of teachers. The report reflects upon the various options in EU Member States.
Within the Union, there are more than 27 different teacher training systems, but the challenges facing teachers are essentially common to all Member States.
Teachers are required to have a quality of teacher training which has a direct effect not only on pupils' level of knowledge but also on the formation of their personalities, particularly during the first years of their school experience. Teachers are also subjected to enormous mental stress, leaving them little energy for self-education.
In the past, teaching was a respected and valued profession. Today, the teaching profession is not attractive. Teachers, most of whom are women, do not enjoy the corresponding level of social recognition, status and, above all, remuneration. For example, in my country, Slovakia, teachers' pay is way below the national average.
I believe that the report will attract the attention of Member States, ensuring that the teaching profession is properly appreciated.
We are voting today on two reports that appear to be mutually complementary: Mrs Pack's report on the Bologna Process and Mrs Badia i Cutchet's report on improving the quality of teacher education.
The objective of these two initiatives is to improve the competitiveness of European education, and consequently to increase the potential and competitiveness of the European Union as a whole.
Placing the emphasis on education is an excellent way to go, but neglect is easy. In many countries we are dealing with all the fundamental sins of the teacher education system. There is a lack of incentive and motivation for the best graduates to choose the teaching profession; the status of teachers (especially at primary and secondary level) is frankly low, teachers are poorly paid and there is no investment in their development. The relationship between the quality of teacher education and the quality of teaching, and consequently the level of knowledge of pupils, is obvious. Neglect in this area may therefore have disastrous consequences, not only cultural, but also economic.
The recommendations for Member States that are contained in the report seem to be the right ones, and these are: employment of the best candidates, improvement in status, teacher recognition and remuneration, investment in training at all stages of an individual's career, exchange of best practice among the 27 different education systems in the EU, and an increase in schools' powers.
A high level of teaching is an essential element of a high quality of education, which should be a crucial factor in Europe's long-term competitiveness and its capacity to create new jobs.
It transpires from the Commission's analysis that:
• on-the-job training is compulsory only in 11 Member States (Austria, Belgium, Germany, Estonia, Finland, Hungary, Lithuania, Latvia, Romania, Malta and the United Kingdom),
• where there is on-the-job training, this usually lasts less than 20 hours a year and never exceeds five days a year,
• only half of the states of Europe offer new teachers any form of systematic assistance during the first few years of employment (e.g. induction into occupation, training, pedagogical care).
If pupils are to be suitably prepared for life in the EU, teachers should be required to apply the latest educational methods. An improvement in the quality of teacher training may guarantee that the EU has the highly-skilled employees it needs in order to tackle the challenges of the 21st century.
I voted in favour of the own-initiative report by my excellent German colleague Mrs Pack on the Bologna Process and student mobility. I share my colleague's view that an increase in student mobility and the quality of the different educational systems should be a priority of the Bologna Process beyond 2010, which aims to establish a European Area of Higher Education. To encourage student mobility, a whole series of measures needs to be taken since the problem of mobility goes beyond the scope of higher education and concerns the scope of social affairs, finance, immigration and visa policies. Special assistance must be provided to students from disadvantaged groups in society by, for example, proposing inexpensive and decent accommodation. I support the introduction of a single European Student Identification Card in order to facilitate mobility and to enable students to get discounts for accommodation and subsistence, culture and transport.
in writing. - The aim of the Bologna process, launched in Bologna in June 1999, is to establish a European Higher Education Area by 2010. The main objectives of the process are the reform of the higher education system and the elimination of remaining barriers to the mobility of students and teachers.
I voted in favour of the report since I agree that our universities need an innovative and methodical curricular reform that would better support student mobility and the transfer of qualifications. Also, I support the rapporteur's recommendation to obtain reliable statistics on student mobility and the socio-economic profile of students.
Next year's 10th anniversary of the signature of the Bologna Declaration signals the need to redefine the aims of the Process.
Seriously redefining these goals will require reflection on how the Bologna Process has been implemented in the Member States. We will need to examine whether the policies followed in the name of Bologna have actually led to the desired consolidation of a European Area of Higher Education that can meet the challenges of competitiveness on an international scale.
I support this initiative - it is a tangible contribution towards identifying problems and challenges that have arisen over 10 years of implementation on the one hand, and issues that need to remain priorities on the other. This is the case with student mobility, the cornerstone of a richer and more competitive education and an essential contribution towards developing the concept of European citizenship.
It is essential to call on the Member States to assess the impact of this Process as regards ensuring that young people are adequately qualified and prepared. As our rapporteur points out, we must not lose sight of the goals of the Process or of the notion of students being at the heart of all questions concerning their education.
I voted in favour of the Pack report on the Bologna Process and student mobility as I believe that high-quality, effective and innovative European higher education that is accessible to every European citizen is vital for the European Union to continue to be competitive and successful in the face of the demands of globalisation.
With this in mind, I believe measures such as promoting reciprocity in terms of the flow of students, ongoing training of teachers in the various areas of study and developing means of financing student mobility are essentials for achieving the Bologna Process objectives.
Although the rapporteur says she is particularly concerned about student mobility within the European Union and considers that Member States should be supported in their efforts to modernise and innovatively reform their respective higher education systems, the fact of the matter is that the entire report tackles this question by focusing on the Bologna Process and on what is deemed absolutely necessary in order to face the challenges of globalisation, insisting that the process should be deepened. We therefore abstained, as we disagree with this analysis.
However, we do agree that it is time for reflection and debate on the Bologna Process, in particular to try to determine how education systems have changed and how these developments and changes have affected the quality of higher education in the various Member States.
Access to high quality education must be an option for every citizen, regardless of their citizenship, country or area of birth. In addition, mobility can have extremely positive effects, not only for the individual taking part in a mobility scheme, but also for higher education institutions and society as a whole. Moreover, its social dimension should not be forgotten, as has happened up to now.
in writing. - (SV) This own-initiative report from the European Parliament's Committee on Culture and Education, as usual, exceeds the Committee's competence in putting forward new ideas on how the EU should become more involved in education. This is a field which currently falls within the responsibility of the Member States, and that is the way we think it should remain.
Among other things, the report proposes the introduction of a single student ID card in the EU. We find it hard to believe that these proposals in themselves would increase mobility for students; they are more likely to increase the bureaucracy associated with student activity. The rapporteur also writes in her explanatory statement about the need for a legal framework for students at EU level.
These proposals seek to circumvent the arrangements agreed in the EU regarding the levels of political responsibility for various policy areas. We have therefore voted against this report.
Next year's 10th anniversary of the signature of the Bologna Declaration signals the need to redefine the aims of the Process.
Seriously redefining these goals will require reflection on how the Bologna Process has been implemented in the Member States. We will need to examine whether the policies followed in the name of Bologna have actually led to the desired consolidation of a European Area of Higher Education that can meet the challenges of competitiveness on an international scale.
I support this initiative - it is a tangible contribution towards identifying problems and challenges that have arisen over 10 years of implementation on the one hand, and issues that need to remain priorities on the other. This is the case with student mobility, the cornerstone of a richer and more competitive education and an essential contribution towards developing the concept of European citizenship.
It is essential to call on the Member States to assess the impact of this Process as regards ensuring that young people are adequately qualified and prepared. As our rapporteur points out, we must not lose sight of the goals of the Process or of the notion of students being at the heart of all questions concerning their education.
The aim of the Bologna Process is to establish a European Area of Higher Education by the end of 2010. It is intended, among other things, to help students choose from the rich educational assortment on offer. The introduction of three cycles of education, educational quality assurance and recognition of qualifications and study duration periods are crucial to the functioning of the Area.
Clearly the attractiveness of the European Area of Higher Education will be greater, the better and more evenly spread the quality of education in the different Member States. It is therefore crucial to support Member States in their efforts to modernise and reform their higher education systems. All European citizens must have the opportunity to access higher education, regardless of their citizenship, country or place of birth.
Increasing student mobility is one of the anticipated benefits of the Bologna Process. Mobility has a positive impact not only on individuals who move, but also on higher education institutions. Exchange of views, heterogeneity and drawing on the experience of others are, after all, components of the academic experience. We should not forget either that there is a social dimension to this: mobility provides for the acquisition of invaluable and rich experience in the sphere of scientific, cultural and social variety.
in writing. - (RO) Although I voted in favour of this report, I would like to point out two issues that need to be carefully analysed and regulated by the Commission.
First of all, we need to look at the geographic distribution of scholarships granted through the Lifelong Learning Programme. Most of the universities that benefit from student exchanges are concentrated in the old Member States. At the same time, the number of students in the new Member States is much lower. The Commission should take urgent action, such as by accrediting an increased number of universities capable of participating in academic exchange programmes, thus increasing the attractiveness of new Member States as destinations for students from all over Europe. The Commission must also make sure that a proportionate number of students from each Member State get the opportunity to have a European scholarship.
Secondly, I believe that article 11 of the report should be applied to all Member States, notwithstanding its recommendation status. This period of academic mobility, be it for a term or for a year, can contribute significantly both to the knowledge and to the personal development of young Europeans. However, I must add that the inclusion of such a provision should be accompanied by corresponding financial support for the Member States.
Various sectors that are critical of the Bologna Process consider that the change will cause university education to become elitist. This report calls for special assistance to be provided to students from disadvantaged groups in society by, for example, proposing 'inexpensive and decent' accommodation, and taking into account that extra support after arrival is often necessary. Although I tabled an amendment on this point to extend it to all expenditure, in other words, so that the assistance is not limited to accommodation, I think that the report is based on a concept of universal education that is accessible to the whole of society.
In the voting Mrs Pack and her report on the Bologna Process and student mobility received my support. This is a good, business-like report. In the EU today we continue to see inadequate outlay on scientific research and academic education. The Bologna idea, which is already nine years old (and currently unites 46 countries), should lead in 2010 to the appearance of a European Area of Higher Education.
The underlying principles of this process come down to three priority fields of action. These are: the education cycle (which covers three stages: bachelor, masters, doctorate), provision of high-quality education and recognition of qualifications obtained and periods of higher education study. What is needed, then, is multiple and cohesive actions in all Member States, including in our universities.
Evaluation systems in the form of what are known as ECTS points should be clear, understandable and unified. This will enable us to sustain the potential for the flexible and mobile education of young people at a variety of academic centres and the very necessary exchange of professorial-level staff. Although higher education does not form part of EU competence, we must nevertheless - while maintaining the independence of Member States in this matter - strive for close cooperation and coordination. We must also remember to provide EU citizens with equal opportunities to access education at as high a level as possible, and this requires both organisational changes in the education system and appropriate financial outlay.
in writing. - Doris Pack's report 'The Bologna Process and student mobility' is a constructive contribution to the debate on student mobility. The ability for students across the EU to be able to move freely between Europe's borders must remain a core element of the Bologna process. Students from all backgrounds should have the opportunity to benefit from the wealth of cultural and intellectual opportunities the EU offers. I therefore voted in favour of the report's recommendations.
The objective of making it easier for students to choose from a wide range of high-quality courses as part of the Bologna process is, of course, to be welcomed. The EU has also placed an important emphasis on student mobility, and furthermore wants to improve the mutual recognition of training.
The fact that not everything is running smoothly in this regard as yet is beyond question. Not only are there serious problems with recognition, some courses converted to bachelor's and master's degrees are supposedly so specialised that a change in the place of study - either at home or abroad - is no longer possible, which runs counter to the objective of a European Higher Education Area and of increasing mobility. Critics also believe that the ECTS (European Credit Transfer System) is being administered so differently from country to country that achievements are barely comparable any more. In this respect, the intention to take stock provisionally will be beneficial, and so I, too, voted in favour of the report.
in writing. - (RO) I voted in favour of the report on "The Bologna Process and Student Mobility” for several reasons: the Bologna Process was one of the most revolutionary elements in the world market of education and training. The labour market itself was not ready for such a change. It is still not fully receptive to the 3-cycle educational system (bachelor, master's degree, doctoral degree) in the 3-2-3 structure; on the other hand, before the new system was applied, enterprises often hired undergraduate students.
Another element of progress was student mobility in European schools and the common degree system, facilitated by the ETCS. The success of these mechanisms has been proven by the tendency of major universities around the world of moving students to several geographical locations, particularly where they have older branches.
Another revolutionary proposal is that of ECVET (European Credit system for Vocational Education and Training), meant to transfer, acknowledge and accumulate the results of learning acquired by an individual in formal, non-formal and informal contexts, with a view to obtaining qualifications, irrespective of the time spent learning or acquiring these skills and apritudes. This is a worldwide trend.
Mrs Pack deserves our thanks for her contribution to the development of and creative reflection on the Bologna Process, which is an initiative enabling students in Europe to choose their own educational path and career without reference to state boundaries. This initiative, which enhances the competitiveness of the European education system, enriches the nations themselves through cultural and scientific penetration.
Clearly questions of the content of education and raising its quality at every level currently lie in the hands of the EU Member States. In this respect there is still much to do. Mobility, and increasing it at European level, which is the principle motif of Mrs Pack's report, happens, in Poland for example, on the principle of the outflow of a valuable workforce, which quite often cannot be recovered. I agree with the report's thesis according to which the most important thing is student mobility, with the creation of a system of incentives and facilitations, so that young people may take advantage of offers to study wherever they like.
One particularly important matter, though, would appear to be that of fully educated and developed people returning to their country in order to make use of their potential in their country of origin. This is definitely a challenge for the new Member States and I think that prudent continuation of the Bologna Process is a step in this direction.
A united Europe is not just a matter of a single currency, free movement of people and a common market in goods and services. It is also, or even primarily, the intellectual, cultural and social dimension of Europe.
The intergovernmental initiative known as the Bologna Process, which began just under 10 years ago, is chiefly aimed at making it easier for students to choose courses of the highest possible quality. One of the most important elements in the idea of setting up a European Area of Higher Education is increasing student mobility and the quality of education, as these are what specifically create the opportunity for personal, social and scientific development.
I think that, in striving to improve the quality and attractiveness of education, what is important is actions taken at both European level (the European Parliament treats mobility as a priority issue) and national level.
We must bear in mind that in the European Union higher education is not among the duties of the European Commission. The content and organisation of studies remain within the remit of the individual states, which is why their role, and that of the universities themselves, is so great. They should place emphasis on the need to create European curricula for doctorates, and make an effort to provide special assistance to students from social groups that are in an unfavourable situation.
Another important aspect is dialogue and a two-way exchange of experience between businesses and universities, so higher education institutes should strengthen cooperation with the private sector with a view to discovering new and effective mechanisms for co-financing student mobility.
I voted in favour of the own-initiative report by my Hungarian colleague Mr Szájer containing recommendations to the European Commission on the alignment of legal acts to the new Comitology Decision. For the sake of quality legislation, it is becoming increasingly necessary to delegate to the Commission the development of the non-essential and more technical aspects of the legislation, as well as its prompt adjustment to take account of technological progress and economic change. However, this delegation of powers must be facilitated by giving the legislator the institutional means to scrutinise the exercise of such powers. It should be noted that the current alignment of the acquis with the Comitology Decision is still not complete, since there are still legal instruments that provide for implementing measures to which the new regulatory procedure with scrutiny should be applied. I support - and to my mind this is essential if European democracy is to function properly - the granting of additional resources in the European Parliament for all comitology procedures in preparation for the eventuality that the Treaty of Lisbon enters into force, but also during the current transitional period, in order to ensure that every comitology procedure between the three institutions functions satisfactorily.
I agree with the report when it says that for the sake of the quality of legislation, it is increasingly necessary to delegate to the Commission the development of the non-essential and more technical aspects of the legislation as well as its prompt adjustment to take account of technological progress and economic change. However, such delegation of powers must be facilitated by giving the legislator the institutional means to scrutinise the exercise of such powers. Parliament should be the guardian of this scrutiny, something which, despite the subject having been discussed for so many years, has still not been completely resolved. There are still parliamentary committees that have been lacking information in decisions taken under the comitology procedure. Parliament therefore needs to remain very vigilant.
It is very important to further examine how the supervisory structures in the European Union can be improved. However, the report by Mr Rasmussen concerns the recommendations to the European Commission on hedge funds.
On procedural grounds, I do not support the amendments by the Group of the Greens/European Free Alliance to the recitals. The recitals are not the place to draw up value judgments on the current situation on the financial markets.
I voted against Amendments 6 to 10 inclusive this morning not because I oppose European supervision of financial markets, but because this report is not the right place to launch this initiative.
I would advocate that the Committee on Economic and Monetary Affairs deliberate upon supervision of financial markets and the desirability of reinforcing this at European level. If a good report is presented on this, there is every likelihood that I shall yet be able to support this initiative from the Greens.
in writing. - (HU) Contrary to expectations, the financial crisis that started in America last year, triggered by the unregulated, speculative financial processes there, has now, far from abating, shaken the whole world, including Europe.
The current crisis requires a long-term change of paradigm by European decision-makers in two areas, so that in future they will not only reduce the danger of a financial crisis but also promote stable economic growth.
The developments in America have demonstrated that the market itself is not capable of dealing with these and similar crises. It is therefore necessary that we create, as soon as possible, the central European financial supervisory authority which was proposed by the Hungarians last year and was subsequently embraced by the French Presidency and which would, among other things, see to it that such risky, speculative transactions in the banking and financial system can be subject to conditions that can be monitored and calculated. This would be the prerequisite for Europe gradually to take over America's broken role in the world of finance.
In order for the European economy, which has also been hit by the current crisis, to get on track for the growth it wants as soon as possible, it would be necessary to bring funding for real economies to the fore as soon as possible, instead of the risky, speculative transactions of the finance and banking world. A prerequisite for this is that the European Central Bank should not only, as up to now, concentrate on fighting off inflation, but also promote the recovery of the real economy using preferential interest rates.
We voted against this report as, notwithstanding the odd token gesture and criticism in relation to the financial crisis, it does not include any specific measures to effectively combat the increasing financialisation of the economy, unregulated speculation, the proliferation of financial instruments and products to secure ever-greater speculative profits, nor does it decide on an end to tax havens or banking secrecy.
As we stated in the plenary debate, it is always the same people who will suffer the consequences: workers who lose their jobs and the general public who have to pay more interest, including here in the European Union, particularly in countries with weaker economies, as is the case for Portugal, where the debt ratio is around 120% of GDP, while household debt is roughly 130% of disposable income.
We therefore stress the priority of supporting the creation of jobs with rights, production, solving poverty, improving the purchasing power of workers and pensioners, supporting quality public services and increasing low-interest credit facilities to support micro, small and medium-sized entrepreneurs.
in writing. - (SV) Hedge funds and private equity are high-risk investment vehicles. In order to restore confidence among investors, among the public and - not least - among the supervisory authorities, operations must be subject to both transparency and satisfactory legislation.
Junilistan welcomes many of the points and proposals for action contained in the report.
Despite this, we have chosen to vote against the report in its entirety. We have done that because the report gives preference to measures at EU level, despite the fact that it ought to be obvious to everyone in this situation that solutions to the potential risks associated with such vehicles as hedge funds and private equity should be sought primarily at global level.
in writing. - It is regrettable that the report by Rasmussen on hedge funds and private equity has been watered down following the compromise negotiations between the three largest groups in Parliament. It is also regrettable that the amendments tabled by the Greens and the GUE/NGL group, which were taken directly from the Rasmussen draft report, were not adopted during the plenary vote. For example, one of the paragraphs which has been weakened from the original draft emphasised the need for enhanced appropriate levels of transparency towards the public, investors and supervisory authorities, including, in the future, any new EU supervisory body. In spite of this, we decided to support the report in the final vote. This is due to the urgent need and necessity to counteract harmful financial speculation and instability in the markets. In this respect, the report could be seen as a step in the right direction.
in writing. - The Rasmussen report comes at an appropriate time in the week following the financial turmoil which saw Scotland's oldest bank being sacrificed by, in the words of Scotland's First Minister, "spivs and speculators". The Scottish financial sector has been let down badly by the UK's regulators and I support tighter regulation of the market. I voted in favour of the report which contains a number of recommendations which are worthy of consideration and look forward to the day when independent Scottish regulators will work in this area in cooperation with our EU partners.
in writing. - Both global and local financial markets are developing complex financial instruments, making it very difficult for financial institutions to develop adequate regulations and supervise systems. As a result of this, there are possibilities for actions which are not transparent and cases of speculations by financial market participants, which lead to the perversion of the financial markets. In this regard, I support Amendment 2 tabled by the Greens group, which calls for substantial reinforcement of the European Regulatory and Supervisory Framework in order to maintain financial stability.
in writing. - It is regrettable that the report by Rasmussen on hedge funds and private equity has been watered down following the compromise negotiations between the three largest groups in the Parliament. It is also regrettable that the amendments tabled by the Greens and the GUE/NGL group, which were directly taken from the Rasmussen draft report, were not adopted during the plenary vote. In spite of this, we decided to support the report in the final vote. This is due to the urgent need and necessity to counteract harmful financial speculation and instability on the markets. In this respect, the report could be seen as a step in the right direction.
in writing. - (FR) I voted in favour of the hard-won compromise negotiated by the three political groups in this Parliament and I am pleased with the comprehensive, balanced content of the report. The rapporteur had tried to place the burden of the financial crisis with hedge funds and private equity, but these products are neither the origin nor the catalyst of the current crisis, and I congratulate the rapporteur on having recognised this and put it right.
The recommendations we are making to the Commission are intended to cover all relevant actors and financial market participants and to close the loopholes in existing regulations to address and combat those practices that contributed to the property market collapse in the United States becoming a global financial crisis.
We are thus addressing bad risk management practices, the lack of transparency of certain investment products and conflicts of interest in credit rating agencies, which are the main causes of the financial crisis we are currently experiencing.
in writing. - Colleagues, the recent financial crisis has many victims, of which HBOS - who last week were taken over by Lloyds TSB - was one. To see such high-profile casualties is not only destabilising for the world economy, but for those who entrust their money and their future to these companies. What the world has learnt from the last few weeks is that our approach to market regulation is outdated. We need global measures to regulate a globalised financial system.
The EU and the European Parliament therefore has a significant role to play in resolving the root causes of the crisis and must act responsibly by voting in favour of Mr Rasmussen's report. In encouraging hedge funds and private equity firms to be more prudent and transparent in their dealings, the EU will help construct a solid framework that will help restore much-needed stability to the financial sector.
in writing. - It is regrettable that the report by Rasmussen on hedge funds and private equity has been watered down following the compromise negotiations between the three largest groups in the Parliament. It is also regrettable that the amendments tabled by the Greens and the GUE/NGL group, which were directly taken from the Rasmussen draft report, were not adopted during the plenary vote. In spite of this, we decided to support the report in the final vote. This is due to the urgent need and necessity to counteract harmful financial speculation and instability on the markets. In this respect, the report could be seen as a step in the right direction.
However, a stronger hand is required in applying these ideas. The secretive nature of many hedge funds is unacceptable as the system as it currently stands does not allow for transparency for the public. It is therefore difficult to assess the nature of hedge funds, and their capacity to contribute to sustainable social cohesion and economic stability cannot be ascertained by citizens.
The concerns mentioned in this report, which are accompanied by due acknowledgement of the importance of the financial products in question, lead me to agree on the whole. Bearing in mind that we are going through a period of obvious turbulence in the financial markets, it is important to react firmly, but also calmly and with knowledge of the facts. Much of the economic success of recent decades in Europe, the United States and in fast-growing economies is precisely because of the agility of the financial markets. In terms of the corrective action the current system needs, it is important to tackle the roots of the crisis, but without wiping out the virtues of the system. This is how the European Commission needs to understand this call for action by the European Parliament.
in writing. - (SV) The role of the European Parliament in the EU system is to be the voice of the people. This voice is strengthened in particular by the work done in the Committee on Petitions, which takes up questions arising from citizens' initiatives. A good example is the 'One Seat' campaign - to move the seat of the European Parliament from Strasbourg to Brussels - which was taken up for formal discussion through the efforts of the Committee.
Certainly, some recommendations to the Member States are rather extreme and some proposals are not very well considered. Nevertheless the work of the Committee on Petitions is a crucial part of the work of the EU on behalf of citizens, which for me was a crucial factor in my decision to support this report.
The financial world is rocking on its foundations. Ordinary American taxpayers are paying the price of a rescue plan (USD 700 billion) whilst those who caused the problem are getting off scot-free. In the form of the Rasmussen report, the European Parliament had an instrument with which to do something to improve scrutiny of certain areas of the financial sector: hedge funds and private equity. With the crisis now so urgent, we had an opportunity to call on the European Commission to introduce strict legislation. The Group of the Greens/European Free Alliance therefore tabled various amendments to this report but, since these were rejected by Parliament, we voted against the report. There is to be no European authority to monitor the financial sector, no European legislation on the registration and monitoring of hedge funds, no limit on private investment companies taking root excessively. In the very week when the capitalist system is on the point of imploding, the European Parliament has missed its opportunity. We Greens are signalling that we shall continue to devote ourselves to severely curtailing a free market whose only objective in speculating seems to be to make the fastest possible profit for a small group of people. This is socially and economically irresponsible.
I have always been in favour of market liberalisation, as, in my opinion, it is the main prerequisite for competition among market participants, which is always beneficial to consumers, enabling them to choose and purchase goods at the lowest possible price.
However, in voting for the transparency of institutional investors, I support the rapporteur, Mr Lehne, who is asking the Commission to propose certain standards to prevent investors from 'robbing' companies (the case of the partial sale of companies) and abusing their financial powers so that companies encounter problems in the future and there is no benefit either to the company itself or its employees, creditors or business partners.
In my view, the European Commission should investigate the measures implemented by the Member States to prevent the partial sale of companies.
in writing. - I support the general approach of Klaus-Heiner Lehne's report on the transparency of institutional investors. Recent events in the financial markets point to the need for global action to improve market regulation. Well-functioning markets depend on the respect of transparency across the board, and this report is a step in the right direction. I voted in favour of its recommendations.
The acute and ongoing crisis of casino-style capitalism is burdening American taxpayers and the entire world economy because of the failure of the profiteering games played by companies. Radical changes to the regulatory legal framework for the inspection of transparency and audits are needed. The Commission must act immediately and propose a comprehensive framework for a common model of transparency. The policy of less legislation has failed miserably.
Transparency should be a guiding principle in how markets operate - financial markets in particular. However, this should not be the only consideration, lest the principle should become the rule, confusing the desired result (healthy and efficient financial markets) with the proposed means of achieving this (sufficiently regulated and supervised markets). In the context of the current political and economic debate on financial markets, it is important for the Commission to interpret this recommendation in this sense, committing itself to defending the quality of European financial markets. Let us not forget that the greatest economic benefits for society stem from the smooth and fundamentally free functioning of these markets.
in writing. - (SV) Transparency is crucial to restoring confidence in the financial market. Recent months have shown what problems can arise in a complex and fast-moving market if there is no possibility of understanding and following advanced products as well. There have certainly been problems in the OTC market, but there must also be transparency in other areas of the financial market. In the light of this broad complex of problems therefore, I chose to abstain in the vote since the amendments which would have given the report the breadth it needed were not adopted.
I voted in favour of the report by my Hungarian fellow Member Mr Hegyi, amending the proposal for a regulation of the European Parliament and of the Council modifying, as regards the implementing powers conferred on the Commission, Regulation (EC) No 999/2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (TSEs). I support the proposed amendments aimed at using the regulatory procedure with scrutiny to adopt certain measures concerning products of animal origin derived from or containing ruminant materials. The same goes for assessing whether the level of protection applied by a Member State is equivalent, by way of derogation from Regulation (EC) No 999/2001, as regards measures following detection of the presence of a transmissible spongiform encephalopathy (TSE).
We voted in favour of this report as Transmissible Spongiform Encephalopathy (TSE), commonly known as mad cow disease, is a serious threat to our health.
As we know, this deadly infectious disease spreads through a protein which can be found in infected meat and causes deterioration of the human brain. It has been possible to reduce this epidemic, thanks to strict European regulation.
In this report, the rapporteur builds on the work of the previous rapporteur by adding new elements to be regulated by the regulatory procedure with scrutiny.
We therefore agree that the Commission's proposal should be amended so as to guarantee that controls are not reduced. We have to be extremely cautious to ensure that the regulatory procedure with scrutiny does not slow down the implementation of measures against this disease. We also have to avoid creating loopholes in the legislation when granting derogations to Member States. Hence the importance of this report. Let us hope the European Commission bears it in mind. After the well-known scandals concerning this disease, the public in the Member States rightly needs and deserves this transparency.
in writing. - Gyula Hegyi's report on amending Regulation (EC) No 999/2001 as regards the implementing powers conferred on the Commission seeks to propose amendments to the regulation on transmissible spongiform encephalopathy - a deadly disease spread by infected meat. Updating the regulatory procedure associated with this issue to one that involves the European Parliament more is a positive step. The report therefore has my backing.
Every year the EU has to contend with two billion tonnes of waste, 40 million tonnes of which are hazardous waste. The quantities of waste products similar to domestic waste produced probably constitute the major part of this together with industrial waste, even though the latter does, of course, contain a disproportionately higher risk potential. The statistics reveal all this, which is why the EU has set itself the lofty aim of reducing the amount of waste to be disposed of by 20% by 2010.
In any case it is to be hoped that, in the agricultural waste sector, for instance, the need to obtain statistical data does not end up tying our farmers up with red tape. Since I was not able to find any indication of this in the report, I voted in favour of it.
in writing. - (RO) I voted in favour of this report because, through this new legislative proposal, the Regulation on waste statistics is adapted to comitology, that is to regulation by control.
The European Parliament's resolution also calls on the Commission to submit the evaluation reports on pilot-studies in time, in order to avoid the double reporting of data concerning waste statistics.
in writing. - (RO) Insufficient data on waste generation and management prevents the European Union from enforcing a harmonised policy regarding waste. Statistic tools are necessary for an evaluation of compliance with the principle of prevention of environmental degradation as a consequence of waste usage and the monitoring of waste at the time of generation, collection and disposal. Member States have recognised that there are insufficient statistical data and that the definitions contained in this report are not enough to lead to comparable results between the states. This is why data collection can be done much better at Community level, in line with the principle of subsidiarity.
As far as agriculture, fisheries and forestry statistics are concerned, we should take into consideration the degree of coverage by this Report of the treatment of agricultural and biological waste. Therefore, there are several essential issues that need particular attention in order to ensure the accuracy of data and consequently the harmonisation of statistical information at Community level.
in writing. - (LT) The spectrum, like other natural resources (sun, water, air), is a public asset. Market mechanisms themselves, despite being an effective means of generating optimal economic value (private and public), cannot satisfy general interest and generate public assets, which are vital for the creation of an information society. Therefore, the coordination of political and market measures is a must.
Better coordination and a greater level of flexibility are necessary in order to make full use of this limited resource. However, it is also necessary to maintain the balance between flexibility and harmonisation in order to achieve the added internal market value of the spectrum.
The spectrum does not recognise national borders. To enable Member States use the spectrum effectively, better cooperation must be achieved within the EU, especially in the area of the expansion of European service and negotiations on international agreements.
Although the management of the spectrum remains within national competence, it is only EU principles that can ensure that the EU's interests are defended worldwide.
I am in favour of the further protection of economic interests in locations where mineral water is exploited, as guaranteed in the European Parliament's Directive on the exploitation and marketing of natural mineral waters.
The income obtained by districts and businesses, particularly in the Małopolska province, constitutes a significant contribution to the development of the region and its attractiveness as a health resort and tourism destination.
It is worth pointing out that these areas are often agricultural and have little opportunity to generate income because they are located in hilly and mountainous terrain, although they conceal beneath their surface very valuable mineral and spring waters with therapeutic properties.
The EU mineral water document specifies a Europe-wide standard on natural mineral water.
This regulation determines the conditions under which natural mineral water is to be recognised as such and lays down guidelines for the use of mineral water sources. Specific rules for supplying the market with mineral water are also laid down in the guidelines. The discrepancies in these regulations interfere with the free movement of natural mineral water, creating different competition conditions, which have a direct impact on the functioning of the internal market in this product.
In this particular case the existing obstacles could be removed by each Member State agreeing to accept mineral water recognised by other Member States in their territory with the introduction of general guidelines on meeting microbiological requirements for the product, which would determine the name of a certain mineral water brand.
The principal aim of any regulation on mineral water is to protect consumers' health and prevent consumers from being misled by information on the product, thus guaranteeing fair trade.
in writing. - Needless to say, roadworthiness tests for motor vehicles are an important ingredient for the safety of drivers, passengers and pedestrians. They are also essential in the fight against climate change in terms of CO2 emissions.
On the other hand, the Government of a country has the obligation to provide a framework which contributes to the health and safety of drivers, passengers and pedestrians.
Malta and Gozo have one of the highest densities of private cars per capita. Cars in Malta are extremely expensive, due to a high registration tax. This is making it very difficult for citizens to change to more efficient cars. The Government must address the issue of car registration immediately and should do so in the next budget.
People use private transport because the situation of public transport is not acceptable. It is about time a general overhaul of public transport was carried out.
In addition, the state of many of our roads is terrible. The allocation of Structural Funds by the EU for 2007-2013 is 53%. Under the circumstances all major roads have to be brought up to standard.
in writing. - UKIP considers terrorism as a major problem. We simply do not believe that the EU should decide about the actions to be taken to fight terrorism. We feel nation states are best placed to decide appropriate security measures trough intergovernmental cooperation.
in writing. - British Conservatives supported the report whilst having some reservations with regard to the necessity of the EU's involvement in this area, given that there is already in existence a Council of Europe Convention covering the same issues. We favour close cooperation between Member States but also in the context of a global approach to the war on terror. We are, however, unconvinced of the effectiveness of 'one size fits all' approaches at a European level.
I voted against the proposal to insert a new offence of 'provocation' or 'public provocation to commit a terrorist offence' into European law in implementation of the Council of Europe Convention because I believe that the definition put forward by the Commission is too vague and is based on purely subjective elements, jeopardising human rights and fundamental freedoms, particularly freedom of expression in Europe.
In fact, any public statement, or any statement reported in the media, or any message posted on the Internet that might in some way - whether directly or indirectly, on the basis of 'intent' and with 'the danger that such offences may be committed' - be considered incitement to commit a terrorist offence, will be made a crime at European level. The declared objective is to come down on 'terrorist propaganda' on the Internet. The rapporteur has attempted to clarify the European Commission's text in order to make it more respectful of human rights, seeking to introduce greater legal certainty. Despite this, I believe that we should reject this proposal, partly in order to send a clear signal to the Commission and the Council, which have already announced that they do not wish to accept Parliament's proposals.
in writing. - (SV) The Swedish Freedom of the Press Act represents fundamental values in Swedish society. We cannot accept laws to combat terrorism which are at variance with the Swedish Constitution. There are many other ways and possibilities by which to achieve the same aims.
The proposals we voted on today do not offer any scope for an opt-out which would allow us to retain our legislation in Sweden.
We support the improvements which the European Parliament has proposed but cannot support the proposal as a whole. Since a settlement in line with the Swedish Constitution has been reached in the Council, however, we choose to abstain instead of voting against the report.
The Lefrançois report proposes a number of good measures to improve the efficiency and coordination of the fight against terrorism within the EU. I therefore voted in favour of it. The ETA attacks a few days ago and the murderous attack in Islamabad have demonstrated that we can never be too vigilant and efficient in this fight. Cross-border cooperation in the fight against terrorism - which, nowadays, is mainly Islamic in origin - is essential if we want to achieve results.
However, we cannot disregard past mistakes either. After all, for years the Schengen area has been offering potential terrorists and criminals an ideal environment to carry out their criminal plans, often with impunity. There is an urgent need for Europe to reflect on its open-border policy and the pernicious consequences of this policy with regard to immigration, crime and Islamic extremism. If not, the framework proposed here will also prove worthless.
I voted in favour of the Lefrançois report on the proposal for a Council Framework Decision amending Framework Decision 2002/475/JHA on combating terrorism, as I believe we need to adapt the instruments for combating terrorism to the new information and communication media available to terrorists.
Revising the EU framework decision will allow the inclusion of the concept of terrorism in specific preparatory acts, such as recruitment and training for terrorism and public provocation to commit terrorist acts, which will become criminal offences in all Member States. It is also important to highlight the important amendments tabled by the Socialist Group in the European Parliament, with the aim of guaranteeing the fundamental freedoms of speech and association.
The current international and Community legal framework includes a set of instruments that are more than necessary for combating real terrorism and the organised, violent and transnational crime that is associated with it.
The aim of this proposal is to step up the set of security measures, which, on the pretext of the events of 11 September 2001, have put citizens' rights, freedoms and guarantees at risk.
This proposal, as the rapporteur herself points out, puts forward ambiguous definitions that do not safeguard respect for fundamental freedoms.
As in 'Framework Decision 2002/475/JHA on combating terrorism' - with its definition of 'terrorism' - once again the possibility remains open for implementing security measures and criminalising individuals or groups who speak out against or write about State terrorism.
This proposal does not represent any added value in combating real terrorism and the associated transnational crime and in fact poses genuine threats to the security and fundamental freedoms of citizens in the various Member States.
As we have pointed out, rather than security measures we need to tackle the real causes fuelling terrorism.
As we have already stated, 'we will not trade freedom for security, as we will be left with neither'. We therefore voted against the report.
On Saturday 20 September a suicide bomber caused a lorry to explode in front of the Marriott Hotel in the heart of the Pakistani capital, reducing it to a burned-out ruin and killing at least 60 people.
This attack was attributed to the Pakistani Taliban linked to Al-Qaeda.
On Sunday 20 and Monday 21 September it was the turn of ETA, the Basque separatist organisation, to spill blood in three attacks. The preparations for these attacks are thought to have been made in France.
Terrorism has no borders, and the Schengen area offers it the perfect cradle in which to recruit, indoctrinate and make the logistical preparations for attacks.
In France the Interior Minister Michèle Alliot-Marie said on the subject that 'French prisons are a hotbed of recruitment for radical Islamists.' An honest admission! It is a fact that terrorism has many causes, but today they mainly lie in the armed combat of radical Islam. Curiously, there are no legislative texts aimed at detecting and preventing recruitment in prisons or in certain so-called 'sensitive' neighbourhoods.
The European Union intends to give itself a body of legislation to combat terrorism.
(Explanation of vote cut pursuant to Rule 163 of the Rules of Procedure)
in writing. - (DE) I voted in favour of the report by Mrs Lefrançois, since a central tenet of the fight against terrorism has to be the prevention of terrorist offences.
Provocation to commit a terrorist offence, recruitment for terrorism and training for terrorism are three preparatory acts that are also to be regarded as offences. In so doing, however, fundamental rights must continue to be protected. I therefore voted for the use of the term 'incitement' rather than 'provocation', since this is more accurate and gives less leeway. Action must be taken against the Internet as a virtual training camp, as the new information and communication technologies mean that it is becoming increasingly easy for terrorists to disseminate their propaganda.
The EU must counter terrorism clearly and decisively, and the adoption of the three new offences is an important step in doing so. Freedom of the press, freedom of expression and the right to respect for the privacy of correspondence and secrecy of telecommunications, which also includes e-mail and other kinds of electronic correspondence, should not be curtailed, however, and so I support the amendments by Mrs Lefrançois.
We certainly have sleepers within the EU, who could become active at any time. It should not be forgotten, though, that terrorists do not appear from nowhere, but come into a country and grow up in an environment hostile to that country. If the EU really wants to pursue counter-terrorism effectively, it has to grapple with measures to counter the formation and expansion of parallel societies and suchlike, instead of condemning wholesale those who highlight the problems of coexistence with migrants. Equally, counter-terrorism should not lead to a stealthy cutback in citizens' rights, which even the European Court of Justice recently brought into the arena, or result in the fight against crime receding as a result of the obsession with terrorism.
If we bear in mind that Islamist zealots are at the forefront of the terrorist threat, cracking down on Islamist preachers of hatred and criminalising terrorist camp training at European level is long overdue. On this note, I voted in favour of the Lefrançois report.
in writing. - (RO) The recent attacks in the Basque Country show once again that terrorism is a daily reality and that we need effective instruments to fight it. The Council's new framework decision on fighting terrorism is certainly a step forward and I welcome its adoption.
I am surprised that the commemoration of 7 years since the New York terrorist attacks of 11 September 2001 went unnoticed by the European Parliament. We should try not to forget the victims of those attacks, and we should have stressed that Transatlantic relations are a priority among the day-to-day tasks of the European Parliament.
Legal clarity of the legal framework for combating terrorism is just as necessary as clarity and determination in this whole regard. In this sense, the Commission's concern about the mechanisms, means and methods involved in recruiting terrorists, particularly those who are recruited in European countries - who are often born and bred here - is understandable. In this area, we need to ensure that police authorities and the State have the necessary means to act, preferably in a preventive way. Actions aimed at combating this phenomenon that do not involve police or judicial authorities are also relevant. It is a question of ensuring that, alongside the reaction of the legal system, there is also an alert and attentive political system that can take action, whether by strengthening integration, promoting the voice of the moderate majority, or tackling the marginalisation associated with illegal immigration. For all these reasons, the political authorities need to be attentive and active. Whilst it is impossible to prevent all acts of terrorism, it is possible to avoid an environment that promotes, provokes and fuels terrorism.
One of the main aims of the European Union within the framework of a policy for a common area of freedom, security and justice is ensuring the security of its 500 million citizens. To achieve this, the European Union and its states must face up to modern terrorism.
The most controversial issue in the content of the proposal to revise the Council framework decision on combating terrorism is the demand for the introduction of the concept of public provocation to commit terrorist offences.
There is a very fine line between freedom of speech and breaking the law. We cannot allow a situation to develop where increasing security causes a restriction of citizens' rights and freedoms.
For this reason I take the position that it is indispensable to ensure the highest possible legal level for the framework decision under discussion, and this should primarily be done through a tighter definition of the concept of public provocation to commit terrorist offences. The newly created document must be clear and harmonious from a legal aspect in order to make it an effective instrument in combating terrorism, while at the same time providing a high level of human rights and fundamental freedoms.
The attacks in Madrid and London have shown us what an important problem terrorism is for the EU.
The year 2008 reaped an enormous harvest, beginning on 1 February with the attack in Baghdad during a funeral, which caused the deaths of 30 people, and ending on 20 September with the attack on the Marriott Hotel in Islamabad, in which over 60 people died and over 250 were injured. There have been as many as 49 terrorist attacks in total during 2008. For the sake of comparison it is worth adding that this is the same number of attacks that took place between 2002 and 2007 (inclusive).
One of the most effective ways of combating terrorism is to eliminate its causes.
This is why I think that the European Union should apply every effort to combat terrorism on a global scale, with respect for human rights. The EU should make Europe safer by enabling its citizens to enjoy freedom, security and justice, which must to a large extent depend on the will of the Member States.
I voted against this report out of absolute conviction. The Roure report demonstrates for the umpteenth time how political correctness is blinding Europe. It is evident that, in the fight against crime and the fight against terrorism, the government has the right to gather as much data as possible on potential suspects, including 'ethnic' data. Even the rapporteur admits this.
However, why should the civil authorities not process data in other fields too - while respecting personal privacy - if this guarantees good governance? Why, for example, should the Italian Government not take the fingerprints of illegal immigrants if this is the only means of identifying them?
The original Council proposal on the matter was sufficiently balanced. Similarly to the left, taking action against dissidents throughout Europe like a full-blown thought police - as a Fleming I know a thing or two about that - the intention here is to act as a watchdog of civil liberties. It is too ridiculous for words.
Bearing in mind that this is a case of the Council 'consulting' the EP, we would like to emphasise that although we have supported amendments put forward by the EP, even though they water down previously adopted positions, we believe that this proposal falls far short of what is needed in the area of 'protection of personal data processed in the framework of police and judicial cooperation in criminal matters'.
In addition to other crucial aspects in our negative assessment of this proposal, we highlight the fact that it does not rule out, even though it attaches (pseudo) conditions, 'the processing of personal data revealing racial or ethnic origin, political opinions, religious or philosophical beliefs or trade-union membership and the processing of data concerning health or sex life', which is unacceptable!
As was pointed out in the debate, it is a proposal based on a lowest common denominator for an issue of such overarching importance as safeguarding the rights, freedoms and guarantees of the citizens of the various Member States, that is below what is laid down in other legal instruments, particularly those of the Council of Europe.
Ensuring the protection of personal data is an urgent and indispensable issue. It cannot be achieved through a legal instrument that - because of its gaps and flaws - does not guard against the possibility of non-compliance or non-protection.
That is why we abstained.
I voted in favour of the report by Mrs Roure, which guarantees a high level of data protection with regard to the processing of personal data.
Combating terrorism should not be at the expense of citizens' fundamental rights, which is why it is imperative to guarantee the protection of personal data. The Council's agreement has some deficiencies and therefore cannot guarantee this. This report remedies the shortfalls and modifies the Council's agreement to the effect that the use and dissemination of personal data is more strictly regulated. The report words the proportionality and purpose of data processing more precisely, imposes stricter controls on transfer to third countries, and calls for a group of experts, which is to function as both supervisory authority and performance location.
The lengthy discussion in the European bodies shows the contentiousness and sensitivity of the subject. Reaching agreement on it is difficult, but should not lead to a superficial result or the watering down of data protection in the EU. Personal data must always be handled with extreme care and with every possible safeguard.
in writing. - While the measures put forward by the Commission in this Framework Decision fall short of what I would have liked to see, I supported the general principle of setting a minimum level for personal data protection.
The Civil Liberties Committee of Parliament did some good work in improving the proposal, which I hope will be taken on board.
Sinn Féin supports the highest possible level of data protection for citizens and will continue to support any measures which improve the privacy and rights of citizens in this field.
The Council's proposal can on no account be accepted in its present form. Its forfeiting of the protection of personal data is unacceptable. A comprehensive legal framework on personal data is needed to ensure that there is substantial protection and no processing of such data by the state or by individuals, at either international or national level. The European Parliament's criticisms and recommendations on the Council proposal are generally a move in the right direction, but they are not enough.
in writing. - (SV) We Swedish Social Democrats chose to vote for Amendment 1 to the Report on the deliberations of the Committee on Petitions during the parliamentary year 2007. The reason for this is that we think the European Parliament itself should be able to decide on its own seat. However, we think that, in the interests of our climate and environment and on economic grounds, the European Parliament should only have one seat: in Brussels.
in writing. - The Petitions Committee of the European Parliament performs an invaluable service to the European Union citizens, channelling their concerns to the Commission, questioning national, regional and local authorities on irregularities in the application of EU law, and taking on instances of violations of citizens' rights.
The sharp increase in the number of petitions received by the European Parliament last year illustrates both the citizens' growing awareness of how Parliament can serve them and the need for the Committee to be adequately funded and staffed.
No less than 65 petitions concerned Ireland in the year 2007, and the country has been visited by a Committee fact-finding mission due to the breach of EU Directives concerning water and the environment.
I am convinced of the crucial role of the Petitions Committee as a resort for citizens faced with breaches of rules, as well as a bridge between them and all levels of administration and government within the EU via their elected MEPs.
This report deserved an abstention. It is a good thing, of course, that European citizens are able to petition the authorities - including their 'European authorities' - but I regret the federalist undertones of this report. One example is the completely irrelevant way it extols the Charter of Fundamental Rights chiselled into the Treaty of Lisbon. Another example is its call for even greater efficiency - read 'interference' - towards Member States on the part of the Commission.
The way in which this report has been used to argue in favour of one European seat, to be located in Brussels, also disturbs me. Naturally we are all sick of the waste of money caused by the 'fragmentation' of the European Parliament, but this one seat could of course just as easily be located in Strasbourg.
in writing. - (SV) This report is in fact an activity report from the European Parliament's Committee on Petitions. But, since the report refers at several points to the Treaty of Lisbon in glowing terms and in the hope that it will soon be ratified, we have chosen to vote against the report in its entirety.
Our fundamental view is that the Treaty of Lisbon has been rejected, since voters in one Member State and in one referendum said 'no' to the Treaty. Yet there are many more Member States in which there is no doubt that a majority of voters would have rejected the Treaty of Lisbon if they had been given the chance.
That ignorance, which the European Parliament's Committee on Petitions shows at various points in its report, is something we cannot endorse.
As regards the question of a single seat for the European Parliament, we back the principle that it is for the Member States together to decide on the seat of the European Parliament, but we also think it reasonable for the European Parliament to express an opinion on the matter.
in writing. - I voted in favour of Mr Hammerstein's Amendment 1 to his own report. We have today discovered that next month the European Parliament will once again embark upon its monthly trek to Strasbourg at a cost of billions of euros to the taxpayer. We must end this travelling circus, and Parliament itself must be at the heart of the debate.
I voted in favour of Mr Hammerstein's report on the deliberations of the Committee on Petitions during the parliamentary year 2007, as it provides a transparent presentation of the positive effects of this committee's actions.
The committee itself, chaired by Mr Libicki, has shown through its actions that it is very much needed. It enables EU citizens to submit petitions concerning breaches of their rights as citizens by public authorities in the Member States. Rule 191 of the European Parliament's Rules of Procedure states that 'any citizen of the European Union ... or ... person residing ... in a Member State shall have the right to address, individually or in association with other citizens or persons, a petition to Parliament on a matter which comes within the European Union's fields of activity and which affects him, her or it directly.'
I consider the provision of the ePetition database to be a significant achievement in the work of this committee. Thanks to this database it is now possible to gain online access to all documents relating to each petition. Mention should also be made of the significant rise in the number of petitions submitted electronically. Last year this amounted to 42%. The Committee on Petitions cooperates well with the relevant departments within the European Commission and with the European Ombudsman, and also with the appropriate representatives of the Member States and regional and local authorities, in providing appropriate explanations. The fact-finding visits by committee representatives are very helpful to its work. The well-functioning secretariat does a lot to increase the effectiveness of its work.
in writing. - (LT) The signatures of more than 1 million EU citizens have been collected in support of the EU-wide citizens' initiative calling for one permanent seat for the European Parliament. This gave the people involved the right to submit a petition to the Committee on Petitions to appoint a permanent seat for Parliament. In my view, the European Parliament's existing system of working arrangements is inefficient and involves unjustified financial expenses. Taxpayers' money is being wasted instead of being put to good use with the aim of creating added value for citizens. Back in 2005, during the preparation of the report on the European Parliament's budget, I suggested that the European Parliament work from a single seat, thus eliminating travel expenses and enabling Parliament to save on financing travel by its Members and staff. However, in today's vote I am not supporting the amendment tabled on behalf of the Group of the Greens/European Free Alliance on a permanent seat for the European Parliament in Brussels. In my opinion, it is not right to presume that Brussels should exclusively be appointed as the permanent seat of the European Parliament. This is a matter that falls within the competence of the Member States.
in writing. - I welcome the report's acknowledgement of the rising significance of the Committee on Petitions. This year has seen a 50% increase in the number of petitions received compared to 2006. I also recognise the rapporteur's concerns about the length of time taken by the Commission and the Court of Justice to resolve cases referred to the Committee. I voted in favour of the report.
in writing. - I welcome the Hammerstein report on the Petitions committee today.
In particular, I welcome the report's taking to task of the Irish government on many issues. The Irish government's decision to push ahead with the M3 motorway through the heart of one of our most historic national sites is unjustifiable. The project should be abandoned or re-worked to protect our national monuments.
The campaign must continue in Ireland and Europe to make sure that this happens before it is too late as the government is trying to ensure.
I have voted in favour of the Hammerstein report on the work of the Committee on Petitions. It supports the work of that committee, which is one of the primary channels of communication between citizens and the European institutions. The effectiveness of the Committee on Petitions in negotiating and supporting citizens' causes needs to be improved by strengthening its institutional role and further improving its cooperation with the European Commission, the European Ombudsman and the authorities of the Member States.
in writing. - The failure of Parliament to support Amendment 1 on the issue of the one seat is disappointing. This is the second Strasbourg part-session which we have had in Brussels, and we have proved that we can meet effectively and vote in Brussels. We no longer need to hold sessions in Strasbourg. I encourage colleagues to sign Written Declaration 75 calling on Parliament to meet in Brussels and end Strasbourg sessions.
in writing. - (SV) We Swedish Social Democrats have chosen to vote against the report, since we are opposed to the introduction of special support for hill and mountain farmers in the form of a dairy cow premium. Although we welcome a comprehensive strategy for hill and mountain regions, increased support to the dairy sector is not the right way to go. If the aim is to reduce the share of the common agricultural policy in the EU budget as a whole, transfers from the first to the second pillar are also not appropriate.
The report on the situation and outlook for hill and mountain farming identifies, if only in a piecemeal way, the specific problems faced by farming and stock-rearing in those regions. Among other things, these are inaccessibility, high transport costs and difficult soil conditions for crops etc. However, the report does not mention the responsibility of Member States and the EU for the lack of infrastructure, and for the substantial absence of specific measures. Such measures should be aimed at minimising the natural disadvantages of these regions in producing and marketing agricultural products, and at making good use of comparative benefits.
The EU uses vague wording and empty expressions of good intent. Whatever measures are taken turn out to be ineffective and fail to halt the depopulation of these regions. The same unproductive stance is maintained in the report, which tries to whitewash Community policy. It contains no mention of the steady reduction in EU agricultural funding, the fiscal budgets and the negative impact of the CAP.
On the contrary, the EU is merely repeating the same old measures, which it is trying to adapt to the framework of the forthcoming CAP health check.
An essential pre-condition for improving living conditions, and increasing agricultural income in hill and mountain regions, is the struggle of the farmers themselves against the CAP, and the demand for special funding for hill and mountain regions in a bid to improve infrastructure and support the agricultural production process.
in writing. - (SV) The European Parliament's Committee on Agriculture and Rural Development wants to bestow favours on all the special interests it comes across in this sector. If special provision now needs to be made for hill and mountain farmers, the question arises whether special measures and agreements need to be drawn up to protect agriculture in Norrland.
We are strongly opposed to this report on grounds of principle. Junilistan notes once again that it is fortunate that the European Parliament does not have codecision powers on the EU's agricultural policy. If it did, the Union would be caught in a trap of protectionism and costly subsidies to all the various groups involved in agriculture.
The members of the People's Party for Freedom and Democracy (VVD) in the European Parliament voted in favour of the Ebner report, one of the reasons being that it gives a good impression of the specific problems of hill and mountain farming. However, the members of the VVD do not agree with the provisions of the report that anticipate the decision-making procedure in respect of the CAP 'health check', particularly the plea for a 20% national reserve.
in writing. - This report highlights the key role mountainous regions play in terms of the environment, agriculture and even culture and tourism. Most importantly, it is recognised that these areas are essential for maintaining pockets of biodiversity and the implementation of a forestry strategy.
However, these unique areas can also present significant challenges for people living and working in them, especially in terms of infrastructure, communications and high production costs. It is for this reason that these areas deserve a coordinated and integrated strategy, much like the approach which relates to the European Union's coastal regions.
Of course, sheep farming is intricately linked to agriculture in these areas, and it must be recognised that sheep grazing is especially important for their environmental stability. However, although this industry is currently facing many challenges, the Commission has aggravated the situation with its recent proposal on electronic tagging. Moreover, although special assistance for sheep farmers is urgently required, unfortunately it does not seem to be forthcoming.
in writing. - I and my British conservative colleagues welcome the focus that this report places on mountain and hill farming, which does need specific measures to ensure that environmentally beneficial farming practices can continue in such regions.
Unfortunately the Ebner report calls for a number of measures using primarily the first pillar, including the introduction of a dairy cow premium for mountain areas and for the upper limit of resources under Article 69 to be raised to 20%.
We do not favour the introduction of new coupled subsidies within the first pillar. They are not consistent with the ongoing reforms of agricultural policy and do not offer good value for money for the European taxpayer. The challenges faced by these regions can best be met through rural development funding in the second pillar of the common agricultural policy.
For this reason we will not be supporting this report.
I voted for Mr Ebner's report because I consider it an important signal from the European Parliament to the mountainous regions of Europe. I base this on personal experience as I live in a mountainous region in northeast Slovakia, in the foothills of the High Tatras. I have undertaken a few studies on the attraction of life in mountainous regions. I thank the rapporteur for incorporating into the report my draft amendments which I submitted to the Committee on Regional Development and which received support when the committee voted.
Mountainous regions can provide quality agricultural produce and more diversity of agricultural products in the European market and there is therefore a need for greater coordination of rural development and structural support for the development of common programmes and maintenance of other activities, such as the exploitation of biomass and agri-tourism, thus increasing the incomes of local people.
Mountainous regions have a constant requirement for sustainable, modernised and multifunctional agriculture. Sustainable forestry exploitation will make it possible to produce energy using wood residues. The preservation of certain animal and vegetable species, upholding traditions, ecological activities and tourism will make a contribution to the fight against climate change by protecting biodiversity and capturing CO2 through permanent grassland and forests.
I am convinced that mountainous regions require new means of protecting their territory against flooding with the emphasis on flood prevention, whilst farmers and foresters could support anti-flooding measures by means of the direct area-related payments which they receive under the common agricultural policy.
in writing. - I support this report looking at promoting sustainable development in mountainous regions.
The move to a more market-orientated CAP means that mountainous regions, where agricultural production is less competitive, are not only facing new challenges but also, I believe, new opportunities.
Mountainous regions may not be able to adapt as easily to competitive conditions and may entail extra costs so that they cannot produce very competitive products at low prices, but the focus needs to be on exploiting the resources available, including the beauty of the natural landscape to attract tourists, and exploiting the potential competitive advantage of these regions, including the array of regional and traditional products, the wealth of traditional knowledge and manufacturing procedures, which give their products competitive edge.
I differ from some of my colleagues here in the European Parliament in that I do not believe the solution to the challenges facing mountainous regions is to throw more CAP money at these regions. Where there are clear public benefits to supporting farming in mountainous regions, such as environmental benefits, I believe that public funding under the rural development pillar would be more appropriate.
Exploiting the potential of mountainous areas is key to their sustainable development, not simply throwing more public money at them.